Citation Nr: 9924030	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of the recovery of overpayment of 
Dependents' Educational Assistance (DEA) benefits paid 
pursuant to Chapter 35, Title 38, United States Code, in the 
amount of $929.20.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran, who died in 1982, had a period of active service 
with the United States Army.  The appellant is the veteran's 
son.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the benefit sought on 
appeal.  The appellant appealed that decision to the BVA, and 
the case has been referred to the Board for further review.  


FINDINGS OF FACT

1.  In August 1996, the RO received an enrollment 
certification indicating enrollment in 12 credit hours at Mt. 
Hood Community College for the periods September 23, 1996 to 
December 13, 1996; January 6, 1996 to March 21, 1997; and 
March 31, 1997 to June 13, 1997.  

2.  Based on the foregoing information, the RO awarded 
Chapter 35 DEA benefits to the appellant at the full-time 
rate of $404.00 for the period September 23, 1996 to June 14, 
1997. 

3.  In June 1997, the RO received a VA Form 22-1999b-2, 
Notice of Change in Student Status, which indicated that the 
appellant never attended the Spring term and, therefore, the 
student was terminated as of March 21, 1997, the end of the 
last term that he attended. 

4.  Thereafter, also in June 1997, the RO terminated the 
appellant's award of Chapter 35 benefits, effective March 22, 
1997.

5.  There is no evidence that the appellant harbored an 
intent to seek an unfair advantage or that he lacked an 
honest intent to refrain from deceptive dealing with the VA.  

6.  The appellant was at fault in retaining Chapter 35 
educational assistance benefits for the period March 22, 1997 
to May 31, 1997, after he withdrew from 12 credit hours as of 
March 21, 1997; this was the primary cause of the 
overpayment.  The appellant has not denied receipt of the 
Chapter 35 educational assistance benefits in this case, nor 
has he disputed the amount of the overpayment created. 

7.  The VA bears no fault in the creation of the debt in this 
case. 

8.  Failure to make restitution would result in unfair gain 
to the appellant as he was unjustly enriched because he 
received Chapter 35 educational assistance benefits to which 
he was not entitled; recovery of the overpayment would not 
defeat the purpose for which Chapter 35 educational 
assistance benefits are intended. 

9.  The evidence of record does not indicate that the 
appellant relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on these benefits. 

10.  The most recent Financial Status Report (FSR) received 
in August 1997 indicates that the appellant's monthly 
expenses totaled $1510.00 which included $237.00 of monthly 
payments on installment contracts and $173.00 of monthly car 
insurance payments, and he reported that his monthly income 
totaled $969.00. However, the appellant also indicated that 
he had $8,900 in assets, to include $2,900 cash in the bank.  
The appellant's assets are sufficient to cover the gap 
between his monthly income and his monthly expenses for basic 
necessities, exclusive of monthly installment contracts and 
insurance payments.

11.  Undue financial hardship would not occur if the 
appellant is required to repay the indebtedness.  


CONCLUSIONS OF LAW

1.  The overpayment of Chapter 35 educational assistance 
benefits in the amount of  $929.20 did not result from fraud, 
willful misrepresentation, or bad faith on the part of the 
appellant.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965(b) (1998).  

2.  The recovery of the overpayment of Chapter 35 educational 
assistance benefits in the amount of $929.20 is not against 
the principles of equity and good conscience and, therefore, 
waiver of recovery of the overpayment is denied.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that a waiver of recovery of the 
overpayment at issue in this case is warranted.  He maintains 
that due to circumstances beyond his control he was forced to 
withdraw from school.  In addition, he contends that he 
informed the VA benefits coordinator at his school that he 
was withdrawing from 12 credit hours and was told that the 
school would complete the necessary paperwork.  Moreover, he 
asserts that he informed VA of his withdrawal from school.  
He maintains that when he accepted his educational benefits 
he believed that he was entitled to them. Finally, the 
appellant asserts that repayment would result in financial 
hardship.  

In December 1995, the RO awarded the appellant entitlement to 
Chapter 35 DEA benefits.  At that time, the RO informed the 
appellant that he would not receive benefits if he failed to 
maintain satisfactory progress or conduct.  In August 1996, 
the appellant submitted a VA Form 22-1999, Enrollment 
Certification, which indicated enrollment in 12 credit hours 
at Mt. Hood Community College for the periods September 23, 
1996 to December 13, 1996; January 6, 1996 to March 21, 1997; 
and March 31, 1997 to June 13, 1997.  In September 1996, the 
RO awarded Chapter 35 DEA benefits to the appellant at the 
full-time rate of $404.00 for the period September 23, 1996 
to June 14, 1997. 

In June 1997, the RO received a VA Form 22-1999b-2, Notice of 
Change in Student Status, which indicated that according to 
attendance reports from instructors, the appellant never 
attended the Spring term.  The appellant's school indicated 
that the appellant was terminated on March 21, 1997, the end 
of the last term that he attended.  Immediately, the RO 
issued an award letter which reflected that change.  
Essentially, the RO informed the appellant that his award was 
terminated as of March 22, 1997.  This action resulted in an 
overpayment in the amount of $929.20.

In August 1997, the RO received the appellant's request for a 
waiver of overpayment of Chapter 35 educational assistance 
benefits.  At that time, the appellant noted that he had not 
been able to attend school as a result of problems with 
transportation and a job layoff.  According to the appellant, 
he informed Mt. Hood Community College that he was no longer 
able to attend school and was told that the school would do 
the paperwork to terminate benefits.  In addition, the 
appellant indicated that he could not afford to repay the 
debt.  In support of his claim, he enclosed a VA Form 20-
5655, Financial Status Report.  In this report, he indicated 
that his monthly net income was $969.00, derived from 
employment in the field of masonry.  Moreover, he indicated 
that his total monthly expenses were $1510.00, which included 
$237.00 of monthly payments on installment contracts and 
other debt and $173.00 of monthly payments for car insurance.  
The appellant indicated that he had $8,900 in assets, to 
include $2,900 cash in the bank and a 1987 Toyota 4x4 which 
was valued at approximately $6000.00. 

In September 1997, the appellant's request for waiver of 
indebtedness in the amount of $929.20 was referred to the 
Committee.  In that same month, the Committee denied the 
appellant's request.  Although the Committee did not find any 
indication of fraud, misrepresentation, or bad faith, it 
determined that the appellant accepted VA education benefits 
paid at the full-time rate for the period March 22, 1997 to 
May 31, 1997, although he did not attend classes for that 
period (the Spring term). The Committee found that the 
appellant was at fault in the creation of the debt and to 
allow a waiver of the debt would be against equity and good 
conscience.  Moreover, after a review of the appellant's FSR, 
the Committee indicated that payment of the debt would not 
create undue hardship.  The Committee noted that the 
appellant had the means to make repayment of the overpayment 
with the cash in his bank account.  The appellant was 
informed of the Committee's determination by a letter dated 
in September 1997.  A notice of disagreement was received by 
the RO in October 1997. 

Under applicable law, waiver of recovery of an overpayment or 
waiver of collection of any indebtedness is precluded where 
any one of the following elements is found to exist:  (1) 
fraud, (2) misrepresentation, or (3) bad faith.  38  U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965(b) (1998).  The 
regulation defines bad faith as, unfair or deceptive dealing 
by one who seeks to gain thereby at another's expense. Thus, 
a debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.  38 C.F.R. § 
1.965(b)(2) (1998).  Lack of good faith means the "absence 
of an honest intention  to abstain from taking unfair 
advantage of the . . .  government."  38 C.F.R. § 
1.965(b)(3) (1998).  

After reviewing the facts and circumstances of this case, the 
Board finds that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  Although the appellant 
accepted benefits to which he knew or should have known he 
was not entitled, the Board finds that the appellant's action 
in this regard does not rise to the level of evidence that 
the appellant harbored an intent to seek an unfair advantage 
or that he lacked an honest intent to refrain from deceptive 
dealing.

This finding does not mean that the appellant may not be 
found at fault in the creation of the overpayment, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith.  The appellant's retention of 
payment of Chapter 35 educational assistance benefits 
following his withdrawal from 12 credit hours for the period 
March 22, 1997 to May 31, 1997, led to the creation of the 
overpayment, but such action does not automatically preclude 
the waiver of the recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
Board has determined that waiver of the recovery of the 
overpayment is not precluded under the provisions set forth 
in 38 U.S.C.A. § 5302(a) (West 1991).

However, to complete the analysis required to fully 
adjudicate the matter on appeal, the Board must determine 
whether recovery of the overpayment would be against the  
principles of equity and good conscience, thereby permitting 
waiver under the provisions of 38 U.S.C.A. § 5302(a) (West  
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  The pertinent 
regulation in this case provides that the standard  of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  A number of elements are for 
consideration when making such a determination.  38 C.F.R. § 
1.965(a) (1998).

The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of the 
appellant contributed to the creation of the debt.  The 
record clearly indicates that the appellant accepted payment 
of Chapter 35 educational assistance benefits for courses 
from which he had withdrawn.  The Board acknowledges the 
appellant's contention that he informed his school that he 
was unable to complete the Spring term; however, the fact 
remains that he accepted payment for classes that he never 
attended.  While the school may be at some fault in failing 
to inform VA on a timely basis that the appellant had 
withdrawn from the Spring term, the Board notes that the 
school's VA benefits counselor is not a VA employee and, 
therefore, VA cannot be held responsible for the actions of 
such individual.  The Board finds that the appellant clearly 
understood that the amount of educational assistance benefits 
was based on the number of credit hours taken during a 
specific period of time and, based on the information of 
record which includes notice to the appellant that he could 
not receive benefits if he failed to maintain satisfactory 
progress or conduct, the Board finds that the appellant knew 
or should have known, that he would not be paid educational 
assistance benefits for courses that he did not attend.  In 
light of these facts, the Board finds that the appellant's 
retention of Chapter 35 educational assistance benefits at 
the full- time rate following his withdrawal from 12 credit 
hours in the Spring term was the reason for the creation of 
the overpayment in this case.

Another element to be considered in this case pertains to 
fault on the part of the VA.  The VA is required to balance 
the fault of the debtor against any fault of the VA in the  
creation of the overpayment.  A review of the record fails to 
indicate that any fault may be attributed to the VA in the 
creation of the overpayment in this case.  The appellant 
contends that he informed VA of his withdrawal from the 
Spring term; however, the record reflects that VA's first 
notice of the appellant's withdrawal was in early June 1997 
when Mt. Hood Community College transmitted an electronic 
submission noting the appellant's termination as of March 21, 
1997.  By the time VA was informed of the appellant's 
withdrawal, the overpayment had been created.  In fact, VA 
prevented further overpayment by retaining payment to the 
appellant for the month of June.  Thus, since the Board has 
determined that no fault in the creation of the overpayment 
may be attributed to the VA, the fault in the creation of the 
indebtedness in this case rests with the appellant. 

Additional elements for consideration contemplate whether 
repayment of the debt would defeat the purpose of the Chapter 
35 educational assistance program and whether failure to make 
restitution would result in unfair gain to the debtor.  By 
law, Chapter 35 provides payment of educational assistance 
benefits for eligible dependents who are pursuing an 
education.  Therefore, since the appellant was in receipt of 
educational assistance benefits to which he was not entitled, 
recovery of the overpayment would not defeat the purpose or 
objective of the program as he was not enrolled in 12 credit 
hours from March 22, 1997 to May 31, 1997.  Thus, a waiver of 
the recovery of the overpayment would result in unfair 
enrichment.  Further, the record does not reflect that the 
appellant relinquished a valuable right or incurred a legal 
obligation as a result of his reliance on these additional 
benefits.  38 C.F.R. § 1.965(a) (1998).
 
As to the element of undue financial hardship, the appellant 
asserts that repayment of the indebtedness would result in 
financial hardship as his monthly income does not cover his 
monthly expenses.  With respect to this element, the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of the basic necessities.  As noted, the 
effect on the appellant's financial situation is but one 
factor for consideration and is not dispositive of this issue 
in and of itself.  

In the FSR received in August 1997, the appellant reported 
that his monthly expenses totaled approximately $1510.00, to 
include approximately $237.00 of monthly installment 
contracts and $173.00 in car insurance, while he reported 
that his monthly income totaled approximately $969.00.  The 
Board notes that the appellant's monthly expenses for basic 
necessities exceeds his monthly income by approximately  
$131.00 (after subtracting the installment contract debt and 
car insurance which cannot be considered basic necessities).  
However, the appellant also indicated that he had $8,900 in 
assets, to include $2,900 cash in the bank.  The Board finds 
that these assets are sufficient to cover the gap between the 
appellant's monthly income and his monthly expenses, and to 
repay the debt owed to VA.  The Board is aware that repayment 
of indebtedness to the VA along with the amounts the 
appellant must pay to meet the basic necessities of life may 
lead to a depletion of the appellant's assets, but the Board 
also notes that the appellant was at fault in the creation of 
the debt and has a responsibility to repay that indebtedness.  
A debt to the Government deserves the same consideration as 
any other debt.

As the Board concludes that the appellant was at fault in the 
creation of the indebtedness in this case and that the 
collection of the indebtedness would not deprive the debtor 
of the basic necessities of life, the Board finds that 
recovery of the overpayment of $929.20 would not be against 
the principles of equity and good conscience.  Thus, waiver 
of recovery of the overpayment is denied.  38 U.S.C.A. § 5302 
(West 1991); 38  C.F.R. §§ 1.962, 1.963 (1998).  


ORDER

Entitlement to waiver of the recovery of overpayment of 
Chapter 35 Dependents' Educational Assistance (DEA) benefits 
in the amount of $929.20, is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

